IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs October 18, 2011

               STATE OF TENNESSEE V. CHRISTINE CAUDLE

             Direct Appeal from the Circuit Court of Williamson County
                    No. II-CR094394 Timothy L. Easter, Judge


               No. M2010-01172-CCA-R3-CD - Filed December 8, 2011


JEFFREY S. BIVINS, J., concurring.

        I concur in the results reached in the majority opinion. I, however, would affirm the
trial court on the merits of its sentencing decision.

       This case illustrates the disagreement among the judges of this Court on the issue of
whether we should presume the correctness of the trial court’s ruling because the defendant
failed to include in the appellate record the transcript of the guilty plea hearing. My
colleagues in this case advocate a bright-line rule against a review on the merits if the
defendant fails to include the guilty plea hearing transcript in the appellate record. I prefer
a case-by-case approach in these cases.

       Both sides of this issue were addressed articulately in separate opinions in the recent
case of State of Tennessee v. Anna M. Steward, No. E2010-01918-CCA-R3-CD, 2011 WL
4346659 (Tenn. Crim. App. Sept. 19, 2011). Speaking for the majority in that case, Judge
Witt presents the reasoning for approaching these cases on a case-by-case approach.
Presiding Judge Tipton forcefully advocates for the bright-line position in his concurring
opinion. I simply conclude that Judge Witt’s position is the better position on this issue.

        In my opinion, in this case, a review of the transcript of the sentencing hearing and
of the exhibits to the plea hearing reveals an adequate record for us to accomplish meaningful
appellate review of the sentencing decision. Moreover, the trial court made detailed findings
on the appropriate factors applicable to sentencing decisions as required under statutory and
case law. Therefore, I would affirm the trial court’s sentencing decision on its merits.


                                           _________________________________
                                           JEFFREY S. BIVINS, JUDGE